Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1619, Examiner Nicole Babson.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/22 has been entered.
Claims 1-25 are pending. Claims 2, 4-6, and 9-22 are withdrawn.  Claims 1, 3, 7 and 23-25 have been amended.  Claims 1, 3, 7, 8 and 23-25 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Election/Restrictions
The claims are being examined in light of the species election to a wound composition having a mixture of THC, CBD, CBN, CBC, CBG, CBV, THCV and CBDV for cannabinoids; and thrombin or fibrinogen as the hemostatic agent. Claim 1 has been amended such that only a single hemostat is permitted (“…consisting of…one hemostatic agent…”), therefore the election of hemostatic agent will be interpreted as thrombin or fibrinogen.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 has been amended to recite “…consisting of…one hemostatic agent…”.  However, claim 3 includes a Markush group of hemostatic agents and the phrase “and combinations thereof”.  Since Claim 1 is limited to a one hemostatic agent a combination of multiple hemostatic agents broadens the claim. Similarly, Claim 23 is limited to a one hemostatic agent the combination of multiple hemostatic agents in Claim 25 broadens the claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The Examiner notes that several withdrawn claims include additional ingredients which would broaden the scope of claim 1, if rejoined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 8 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbell et al. (US 2015/0017225) and Hossain (US 2019/0142788).
Hubbell et al. teach agents and devices for promoting hemostasis and tissue sealing (e.g. abstract). Hubbell et al. teach a powder composition consisting of the hemostatic agents thrombin or fibrinogen, with optional additional agents (e.g. paragraph 0011, 0051; Claims 3 and 4). 
Hubbell et al. do not teach that the additional agents consist of a full spectrum blend of active cannabinoids.  This is made up for by the teachings of Hossain.
Hossain teaches management and treatment of epidermolysis bullosa (EBS) patients include wound care, pain management, and preventive bandaging (e.g. paragraphs 0006, 0010). Hossein teaches a method of treating EBS comprising topically administering to a tissue of a subject in need thereof a therapeutically effective quantity of a cannabinoid or a mixture of cannabinoids, including THC, CBD, CBN, CBC, CBG, CBV, THCV and CBDV (e.g. paragraphs 0060, 0124; claims 1 and 13). Hossein teaches their composition promotes wound healing (e.g. claim 7; Figures). 
Regarding Claims 1, 3, and 7, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the compositions of Hubbell et al. and Hossein. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions are useful as wound treatments and one of ordinary skill would have been motivated in order to provide the benefits of enhanced wound healing, as taught by Hubbell and Hossein. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
Regarding Claim 8, Hossein test a composition comprising 0.6% cannabinoids (e.g. paragraph 0046) and Hubbell teach their composition comprises 50-95% fibrinogen (e.g. paragraph 0052). In addition, in combining the compositions of Hubbell and Hossein, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the cannabinoid concentration through routine experimentation to arrive at the concentration of greater than 0.3% in order to optimize the resulting product. It is obvious to optimize within prior art conditions or through routine experimentation.  
Regarding Claims 23-25, Hubbell et al. teach a kit comprising a) the hemostatic composition; b) a bioresorbable scaffold, which may be a fabric; and c) a container (e.g. paragraphs 0015, 0026-0028; claim 14; Figures).  Hubbell et al. do not explicitly recite the inclusion of instructions, however, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (see MPEP 2112.01.III). In addition, it would have been prima facie obvious to provide the cannabinoid and hemostatic composition of Hubbell and Hossein in a kit form with instructions in order to provide ease of application of the composition and kit. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 7, 8 and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619